Citation Nr: 1343519	
Decision Date: 12/31/13    Archive Date: 01/07/14

DOCKET NO.  94-24 809	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for arthritis of the feet.

2.  Entitlement to service connection for arthritis of the right knee.

3.  Entitlement to service connection for arthritis of the left knee.

4.  Entitlement to service connection for arthritis of the hands.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for Reiter's syndrome.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for paranoid schizophrenia.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back injury.

8.  Entitlement to an initial compensable rating for the residuals of stress fractures of both legs. 

9.  Entitlement to total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active service from August 1979 to June 1982. 

This case has a lengthy procedural history, and comes before the Board of Veterans' Appeals (Board) from a January 1993 RO decision which, in pertinent part, granted service connection for status post bilateral leg stress fracture, and assigned a 0 percent (noncompensable) rating, effective from June 1992.  

This matter also comes before the Board on appeal from a September 2009 rating decision in which the RO denied entitlement to claims of service connection for arthritis of the feet, right knee, and left knee, and for arthritis of the hands and tarsal tunnel syndrome; found that new and material evidence had not been received to reopen claims for service connection for Reiter's syndrome and for paranoid schizophrenia; and found that new and material evidence had been received to reopen the claim for service connection a low back injury, but then denied the claim for service connection for a low back injury on the merits. 
In February 2010, the Board issued a decision regarding entitlement to an initial compensable rating for the residuals of stress fractures of both legs.  The Veteran appealed the Board's February 2010 decision to the United States Court of Appeals for Veterans Claims (Court).  Subsequently, the parties filed a joint motion for remand.  By Order dated in October 2010, the Court granted the joint motion for remand; vacated the February 2012 Board decision; and remanded the claim for entitlement to an initial compensable rating for the residuals of stress fractures of both legs for readjudication consistent with the joint motion. 

In April 2011, the Board remanded the claim for entitlement to an initial compensable rating for the residuals of stress fractures of both legs, to the RO, via the Appeals Management Center (AMC), in Washington, DC, for further evidentiary development consistent with the joint motion.  

In an April 2012 rating decision, the RO determined that service connection with separate ratings was in order for Achilles tendonitis of each foot which the RO also noted was claimed as tarsal tunnel syndrome.

In November 2012 and April 2013, the Board remanded this case in order for the RO to schedule a personal hearing before a Veterans Law Judge of the Board, i.e., a Travel Board hearing.  The case was subsequently returned to the Board after the Veteran failed to report for his scheduled hearings.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted in the Board's prior remands, in his May 2012 VA Form 9 (substantive appeal), the Veteran requested a personal hearing at the RO before a Veterans Law Judge (VLJ) of the Board (i.e., a Travel Board hearing).  He has reiterated this request on several occasions.

The Veteran is entitled to this hearing before the Board adjudicates his appeal.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 20.700(a) and (e), 20.704 (2013). This hearing must be scheduled by the RO, and a review of the file reflects that the RO has repeatedly attempted to schedule this hearing for the Veteran.

A review of the file reflects that the Veteran failed to report for his scheduled Travel Board hearings in June 2012 and February 2013 because he was incarcerated.  In letters received by VA in February, March and April 2013, he requested that his Travel Board hearing be rescheduled, and asked that the hearing be scheduled in July 2013 or later, as he expected to be released from incarceration at that time.

Letters dated in July 2013 reflect that the Veteran had been released from incarceration, and was homeless and living in a homeless shelter.

Pursuant to the Board's April 2013 Board remand, another Travel Board hearing was scheduled for him in September 2013.  The August and September 2013 letters notifying him of this hearing were sent to his most recent mailing address of record.

Reports of General Information (VA Form 21-0820) dated in September 2013 reflect that RO employees attempted to contact the Veteran to remind him of his scheduled hearing.  A VA social worker informed RO personnel that he had been admitted to a VA Medical Center (VAMC) in September 2013, but had checked himself out and left no forwarding address.  The Veteran failed to report for his Travel Board hearing that was scheduled in September 2013.  

In November 2013, the Board received a motion from the Veteran to reschedule his Travel Board hearing.  He asserted that he did not receive timely notice of the hearing.  

In light of the evidence of record showing that the Veteran was alternately incarcerated, homeless, in a VAMC, and then unreachable during the period prior to the September 2013 scheduled hearing, the Board finds that good cause to reschedule this hearing has been shown.  38 C.F.R. § 20.702(c).  
As the Veteran's November 2013 letter and envelope indicate that that he is indigent and incarcerated, the RO should give the Veteran the opportunity to clarify his incarceration status and projected release date, and then proceed with the appropriate action for scheduling a hearing following such clarification. 

The Veteran is advised that it is his responsibility to keep VA apprised of his current mailing address.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that the duty to assist is not always a one-way street and if a Veteran desires help with his claim he must cooperate with VA's efforts to assist him).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran and his representative should be contacted to clarify whether the Veteran continues to be incarcerated and if so, his anticipated release date.  

2.  Thereafter, based on the Veteran's response to the above request for clarification of his incarceration status, the RO should take all indicated action in order to address the feasibility of scheduling the Veteran for a hearing in connection with his pending claims in this appeal. 

(a) If the Veteran is not incarcerated or will be released within a reasonable time, he should be scheduled for a Travel Board hearing at the earliest available opportunity. The RO should notify the Veteran and his representative of the date and time of the hearing.  See 38 C.F.R. § 20.704(b) (2013). 

(b) If the Veteran is still incarcerated, take all indicated action in order to address the feasibility of scheduling the Veteran for a Board hearing in connection with his claims pending in this appeal.  This should include contacting the correctional facility where the Veteran is incarcerated and inquiring as to the feasibility (i.e., equipment, etc.) of scheduling the Veteran for a Board hearing at the facility via videoconference, or at the RO (either in person or via videoconference). 

If the Veteran's incarceration will prevent his appearance for a hearing, the RO should explore all reasonable avenues for accommodating his hearing request, bearing in mind that he is represented in his appeal.  See 38 C.F.R. § 20.700(b), (c) (if good cause is shown, representatives alone may personally present argument to the Board at a hearing, or may present such argument in the form of an audio cassette).  Thus, if it is not feasible for the Veteran to attend a hearing, inquire as to whether the Veteran's representative would like the opportunity to attend the hearing and present evidence or call witnesses on the Veteran's behalf.

If accommodations are feasible, make arrangements to schedule the Veteran for a hearing in accordance with applicable procedures.  The Veteran and his representative should be notified of the time and place to report for the hearing. 

If the scheduling of a VA hearing is not feasible in this case, written documentation to that effect should be included in the claims file. 

3.  Thereafter, the matters on appeal should be returned to the Board for appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


